Hon. R. C. Lannlng, Chairman
State Board of Control
Austin, Texas              Opinion No. V-1269.
                                 Re: Whether the State Board
                                     of Control may process
                                     requisitions     for expend-
                                     iture of State funds to
                                     operate existing     air con-
                                     ditioning    units in view
                                     of H.C.R. 38, 52nd Leg.,
Dear Sir:                            1951.
            Your request   for   an opinion   reads   In part:
            “We would appreciate  receiving an opin-
     ion of your office   regarding the first re-
     solve section of H.C.R. 38, Fifty-second
     Legislature   of Texas, which ia quoted as
     follows :
             “tResolved by the House of Represent-
     atives,    the Senate of Texas concurring,
     That the policy of the State of Texas Is
     not to permit the use of State fund8 for
     air conditioning    State buildings,  except
     new construction,    or for the uurchase of
     room air conditioning    machlneryor units;
      . . .I
            “There are, at present, rtany small air
     conditioning   units belonging to and being
     operated by many State Departments.     The
     Tribune Building is entirely   air conditioned;
     the Highway Building was completely air con-
     ditioned   in 1950.
          “There are many departments of the State
     that use large exhaust fans to Increase the
     air changes within the rooms.
              “The Board of Control has several re-
     queets     for the purchase OS repairs to air
Hon. R. C. Lannlng,   Page 2   (Y-1269),    ,’



     conditioning   systems and for the purcbas-
     lng and Installing    of large exhaust fans.
           *Your opinion on the foIlowIng ques-
     tions 1s necessary so that the Board of
     Control may proceed legally   with process-
     ing of these requisitions:
           “1.  Can State funds be used to op-
     W&8    now existing air conditioning units?
            ‘2. Can State fundsbe  used for re-
     palring or the purchase of replacement
     parts of now existing  air conditioning
     units?

           “3.    Can State funds be used for the
     transferring    and reinstalling   of now exlst-
     lng air conditioning     units from one room to
     another or from one building to another,
     all wlthln the same department?
           “4.   Is a large fan, used for the pur- ’
     pwe of exhausting air from a room or for
     the circulation   of air within a room, con-
     sidered an air conditioning    unit?”
            The preamble of House Concurrent Resolution
38, Fifty-second   Legislature, 1951, IS pertinent to
your requeat:
            “whereas, Numerous budget requests have
     been presented to the Leglalature     Sor the
     appropriation    of funds for air conditioning
     State buildings    and for the purchase of air
     conditioning    wichlnery and room air condl-
     tlonlng units . . .
           “Whereas, The Legislature finds that
     the State Board of Control has on many oc-
     aarlons In the past been requested to ap-
     prove purahases of such items from appro-
     prlatod State funds; and
           “Whereas, The Legislature    ilads  that
     lt.ls  economically   unsound to air condition
     State buildings,    except new construction,
     or to purchase room air condltlonlq       machln-
     ery or unlts for use therein;     . y .
Hon. R. C. Lannlng,     Page 3    (v-1269)


          This resolution  was subsequently amended
by House Concurrent Resolution  187, so as to exeTt
"equipment for laboratory  and sclentlflc  purposes
from Its application.
             The first     question to be considered Is the
weight and effect        to be given a concurrent reaolu-
tlon.     "Resolutions     are less formal than bills      and
therefore    are ~&less authoritative        expression   of the
leglslatlve     action."     2 Sutherland on Statutory Con-
struction    (3rd Ed. 1943) 260.        A concurrent resolution
la one which has the approval of both house?,of             the
Legislature     and, before It becomes effective,         must be
signed by the Governor.           Tex. Const. Art. IV, Sec. 15.
It is a form of expreaslon,          of temporary effect,    by
which a lealalatlve        bodr may state Its opinion or will
respecting-a     given sub&t.-        Conleg v. Uhited Daugh-
ters of the Confederacy           164 S W 24 (Tex. Cl           .
1913. error ref.).         But'lt   Is iot, for most p~po~~s,
a laiv.
             Section 30 of Artfcle      III of the Constltu-
tlon of   Texas provides,    In part:      "No law shall be
passed,   except by bill,     . . ."    Pursuant to this man-
date, It   has been held repeatedly        that a duly enacted
statute   cannot be amended or repealed by a resolution.
                                          , 89 Tex. 79, 33 S.W.
9 S.W.2d 672 (Tex.
                                         Pea v. Cole, 129 Tex.
                                               thl k It is evi-
                                         h:ti 38 ?an have no
effect   upon any existing     statutory    provlslons  or ex-
press appropriations      which authorize purchase of air
conditioning     units for State buildings.
           Although a resolution   Is not, strictly     speak-
ing, a law, It may for some purposes have the same
binding effect.    Sections 30 and 38 of Article     III and
Section 15 of Article    IV of the Conatftutlon    of Texas
recognize  the right of the Legislature     to express Its
will in the form of a resolution.      Conley v. United
Daughters of the Confederacy 9 aupr;.      The Legislature
may by resolution   direct the expen lture of duly aP-
proprlated  State funds.    Terre11 v. RI       118 Tex.
237, 14 S.W.2d 786 (1929).     Therefore,?   tate agencies
must obey the mandate af House Concurrent Resolution
38 where the statutes are silent as to the expenditure
of funds for air conditioning.
Hon. R. C. 'tinning,    Page 4    (V-1269)


             Section 37 of the general provisions         of
Article    V, House Bill 426, the general appropriation
bill for the biennium ending August 31, 1953, sets
forth the conditions      under which institutions       of hlgh-
er education may spend funds for air conditioning.              In
effect,    the tenor of this section Is almost Identical
with that of t&e provisions         of House Concurrent Reso-
lutloti 38 and House Concurrent Resolution          187.   The
colleges    and universities     are forbidden to spend appro-
priated funds "for the purchase of new or additional
air conditioning      or refrigerating    equipment for any
purpose except food preservation,         laboratory    or aaX-
entlflc    purposes, hospitals      and replacement parts
In existing    1n8ta11at1on8."       Thus, the purchase and
installation    of air conditioning      equipment by State
higher educational      Institutions    Is restricted    by the
appropriation     bill In a manner consistent       with the
policy declared In House Concurrent Resolution 38.
These Institutions      may not, with certain exceptions,
purchase new equipment, but they.may maintain and re-
place the parts of Installations         already in use.
            When its meaning is clear and its language
unambiguous, a statute will be given effect        in strict
accordance with Its terms.       But if  the  language   of
the law Is not free from ambiguity and a question
arises as to its effect     upon any particular     situation,
we may interpret    Its provisions   and look beyond Its
language, being aided by the canons of construction.
Railroad Commission v. Texas & N.O. Ry., 42 S.W.2d
      (Tex. Clv. App. 1931 error ref.).         The general
rules governing the 1nter;iretatlon      of statutes are
likewise app&lc.able to resolzutlons.       2 Suthetiland on
Statutory Construction     262.   Ambiguous   language.should
be construed so as to produce a reasonable result,           in
accord.wlth    the general purpose of the resolution.
The resolution    should be read as a whole and Its ar-
rangement taken into consideration,        each part being
harmonized with all the others.        Railroad Commission
v. Texas & N.O. Ry., supra.
             The motivds prompting the Legislature     t6 pass
House Concurrent Reeolutlon 38 are stated in the pre-
amble quoted above.      Numerous requests were made to the
Legislature    for the appropriation    of funds "for air
conditioning    State buildings   and for the purchase of
air co~dltlonlng     machinery and room air condltlonln$
units.     The Board of Control was frequently      asked to
approve purchasesof such Items."       The preamble further
Hon. R. C. Lannlng,     Page 5     (v-1269)



states that "The Legislature   finds that It Is eco-
nomlcally unsound to air condition   State bplldlngs,
except new construction,   or to purchase room $r con-
ditioning machinery or units for use therein.
           Commonly used words and phrases, when con-
tained In an expression  of the Legislature,  have their
ordinary meaning unless there Is an obvious necessity
for adopting another definition.   'Art. 10, par. 1,
V.C.S.
            Webster's New International      Dictionary   (2nd
Ed. 1938) defines "air conditioning"        as 'a process of
washing, humidifying,     and dehumldifylng air before It
enters a room, hall, or building.          An air conditioned
office  has been judicially    described as one which Is
rendered reasonably comfortabPe during hot weather& to
the extent usually experienced in "air condltloned
hotels,  offices,   and other bulldlngs.      Magee Laund
& CPeaners v. Harwell Appliance Co., 155 So. 5'(1 (
     .      .               i      dltlonlng   unit" may be
d%lned as an ~~&",~usau~e~o~o reduce the temperature
and affect    the humidity of the air in an enclosed space.
             Generally speaking, "to alr condition"            means
to Install    air condltlonlng     machinery.     The connotation
la that a building,       not presently equipped with such
machinery, Is to have It Installed.           Thus,when the
resolution    recites    that the Leglslature     was requested
to appropriate      State funds "for air conditioning          State
buildings,"    It refers to requests for funds to pur-
chase and install. alr condltlonlng         equipment and units
rather than the operation of existing          lnstallatlons
and units.     The Legislature     obvloasly   knew many State
agencies already bad afr conditioners          In operation.
It could have expPlcltly       directed    that these no longer
be operated.      W@ therefore    believe It manifest that
the Legislature,      In announ-       a policy against "air
condltlonlng     State buildings,      Intended to prohibit
the purchase and installation         of new equipment, not to
discontinue     the operation of existing       lnstallatlons.
We answer your first       and second questions In the af-
firmative.
            There ape numerous alr conditlonlng    units
fn use throughout the Capitol and other state office
buildings.    The 'rrlbune Building and the.State   Highway
Building are both air conditioned.     This equipment had
been lnstalll8d before the 52nd Eeglalature     convened
Hon. R. C. Lannlng,    Page 6    (V-1269)


and was put Into constant use before It adjourned.
The Treasury Department maintains air conditioning
Installations     In Its extensive vaults beneath the
Capitol.     Under normal conditions     the atmosphere In
these vaults would be unduly moist, thereby causing
the rapid decomposition      of the bonds and other val-
uable papers stored there , as well as endangering the            "
health of the employees who care for them. To dis-
continue the use of this equipment would necessitate
Its abandonment or disposal,      which could result in a
waste of State property.       We cannot ascribe to the
Legislature     an Intent to effect    a result so unreason-
abie.    Lacy v. State,Banking Board, 1.18 Tex. 91, 11
S.W.2d -'@b (lo " Y) "    t    t be presumed that the Leg-
lslature    did &    intendm?o work undue hardship or In-
convenience upon those affected        by the resolution,  In
the absence of clear and explicit        language to the con-
trary.     National Sure       rporatlon    v: Gdd, 131 Tex.
295, 115 S.W.2d 600 (           .
            Havingconcluded      that air conditioning    units
already in operation may continue to be operated, re-
palred,~ and maIntaInedi we turn to your question with
respect to whether an agency having units In operation
at one place may move them to another.        What we have
said respecting     the economic aspect of abandoning
units already on hand has equal application         here. : It
Is our opinion that the authority to operate and maln-
taln these units must embrace the authorlty,to          con-
tinue their operation at the changed location          of the
agency.    The cost of relnstallatlon     Is a necessary
Incident to the yairitenance      of the equipment.     To hold
otherwise would be ,to require an lnefflcdent.fallure
to utilize   existing    State property,  and we cannot so
construe the resolution       in the absence of express lan-
zuaemanlfestlng       this to be the intent of the Legls-
        . Your third question Is answered affirmatively.
            A fan Is a device designed to circulate        alr        \
rather than reduce It      temperature.    The difference
between a fan or an exL ust fan and an air condltlon-
lng unit is, In our op9nlon       a matter of common knowl-
edge, and we must conclude Chat the Legislature         used
the term "air condition"      in Its ordinarily   accepted
sense.    Therefore,   we do not believe   that a fan, wheth-
er designed to exhaust air or to circulate        air, Is an
air conditioning     unit within the provlslo,ns of House
Concurrent Resolution 38.       This answers your fourth
question.
    EIO~. R. c.   L~MI~$,   page 7   (v-1269)


                               SUMMARY
                House Concurren!k Resolution     38; 52nd   ’
         Leg+,   1951,  prohibits   the  purchase  and  in-
         stallation    of air condltion9ng.equlpment
         for use in State buildings;       except new con-
         struction,    unless a specifld    appropriation
         is made thereror.       An ordinary air circu:
         latlng or exhaust ran ts not an “air con-
         ditioning    unit” uPthin the terms of the
         resslutlcn.       State funds may be used:to
         operate,    maintain, transfer,    and reInstaIl
         aPr conditioning     equipment presently    in
         use by State departments.

    APPROVED:                          Yours very truly,!
.
    David B. Irons                       PRICE DANIEL
    Administrative Assistant           Attorney General

    Everett Hutchlnson
    Executitve Assistant
    Price Daniel                        -Calvin   B. Qarwood, Jr.   :
    Attorney General                                    Assistant


    CBQtem